DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendment of claim 1 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2004/0253468) in view of Beavers et al. (US 4,939,009) and further in view of Kendig et al. (US 2006/0014036).
	Regarding claims 1 and 13, Donnelly discloses a coextruded multilayer thermoplastic structure (0001) which can be thermoformed (abstract), the structure comprising a first layer including at least one thermoplastic polyolefin layer (0010), a second layer comprising at least one thermoplastic vinyl aromatic polymer including polystyrene, styrene butadiene copolymers, and styrene methyl methacrylate copolymer 
	Donnelly does not disclose the tie layer having a thickness of from 0.05 to 1 mm, and consisting of copolymers selected from the group consisting of olefinic acrylate copolymers having a homogeneous or heterogeneous distribution of compositions and molecular weight, copolymers of olefin and (meth)acrylic acid which can be partially or fully in salt form, and mixtures thereof, the tie layer having a tensile modulus of greater than 300 psi, as measured by ASTM D638, or the substrate layer being thicker than the capstock and tie layer combined.
	Beavers, in the analogous field of co-extruded thermoplastic polymers films, discloses a tie layer composition for binding dissimilar materials (column 1, lines 45-50). Beavers teaches the tie layer having a tensile strength of at least 25 kg/cm2 (~355.6 psi; column 5, lines 10-15), overlapping the claimed tensile modulus of greater than 300 psi as claimed in claim 1 and greater than 500 psi as claimed in claim 13, and measured by ASTM D638 (column 9, line 66); and applied to a thickness of 0.2 to 3 mils (~0.005 to 0.08 mm; column 2, lines 50-55), overlapping the claimed 0.05 to 1 mm. The adhesive consisting of ethylene with an unsaturated monomer of acrylic or methacrylic acid (column 5, lines 18-25). Beavers does not expressly teach the copolymers having homogenous or heterogeneous distribution of compositions ad molecular weights however given Beavers teaches copolymerization of the olefin and acrylate monomers, these properties would necessarily be present in the claimed copolymer. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the tie layer composition of Donnelly to consist 2 or more and applied to a thickness of 0.2 to 3 mils, as taught by Beavers, to achieve sufficient adhesion and prevent separation during autoclaving conditions (column 4, lines 40-45).
Beavers further teaches the thicknesses of the various layers will vary greatly depending of the desired properties/end use (column 2, lines 47-53). Consequently, as the present specification is silent to unexpected results, it would have been an obvious modification to one having ordinary skill in the art at the time the invention was made to modify the thickness of the substrate layer based on routine experimentation, for the purpose of optimizing operation of said film. Said obvious modifications including, selecting a thickness required for a given end use including to achieve a thickness of the substrate layer being thicker than the capstock and tie layer(s) combined. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a components. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2D 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is no patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Alternatively, Beavers does not expressly teach wherein the polyolefin substrate layer is thicker than the capstock or tie layer(s) combined.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the substrate layer of modified Donnelly to be thickener than the capstock and tie layer combined, as taught Kendig, to achieve a film suitable for packaging applications (0101).
	Regarding claim 6, Donnelly discloses the vinyl aromatic polymer including impact modifiers (0022).
	Regarding claim 8, Donnelly discloses the thermoplastic polyolefins including ethylene homopolymer (e.g., 100 wt% ethylene) or copolymers of ethylene with minor amounts of alpha-olefin (less than 15 mol%) (0019), therefore, overlapping the claimed at least 30 wt% of one or more polyolefin materials.
Regarding the overlapping ranges discussed above in claims 1, 8, and 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claims 14-16, Donnelly discloses forming a film (flat sheet) via coextrusion (0038).
claims 1 and 16 include product by process language regarding the recitations of “thermoformable," “coextrusion,” and “formed by”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of in view of Beavers in view of Kendig as applied to claim 1 above and further in view of Wypych (Handbook of Polymers, ChemTec Publishing, pages 14-17, 2012).
Regarding claims 3 and 5, modified Donnelly discloses the limitations of claim 1 as discussed above. Donnelly does not disclose the weight average molecular weight of the styrenic-based polymer as being between 50,000 and 500,000 g/mol as measured 
Wypych, in the analogous field of polymer composition for outdoor furnishings, discloses a handbook data sheet directed to a general ASA polymer (page 14). As can be seen from page 14 in the SYNTHESIS section, the mass average molecular weight of ASA ranges from 60,000-200,000 g/mol.
One or ordinary skill in the art before the effective fling date of the claimed invention would have found it obvious for the styrene based polymers of Donnelly to include a ASA polymer having a molecular weight range in the range of 60,000 to 200,000 g/mol as disclosed by Wypych in order to achieve a film with outstanding properties of high service temperature, low thermal conductivity and weather resistance (page 17, PROCESSING).

Response to Arguments
Applicant’s arguments filed 07/22/2021 have been fully considered but they are not persuasive. Applicant argues that a person of ordinary skill would not have a reasonable expectation of success of the tie layer of Beavers possessing the requisite adhesive properties if the layers on each side of the tie layer are not a copolyesterether layer and a polyolefin layer. As claim 1 is directed to a multilayer polymer structure in which the capstock layer is a styrenic-based polymer, it would not have been obvious to have used the tie layer as taught in Beavers.
	The examiner respectfully disagrees. Beavers teaches that copolyesterethers and polyolefins do not adhere to each other even when brought together in melt thus an intermediate adhesive or tie layer is required (column 1, lines 60-65). While Beavers does not expressly teach a tie layer composition which binds a polyolefin and styrenic-based polymers, Beavers teaches a tie layer for bonding dissimilar materials. The tie layer providing superior adhesion before and after autoclaving (column 1, lines 63-65). Given the tie layer composition has superior adhesion properties boding a polyolefin layer to another dissimilar material layer (here the copolyesterether layer), there is a reasonable expectation of success to use the tie layer composition of Beavers within the laminate of Donnelly which includes a polyolefin layer and vinyl aromatic polymer layer.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781